Citation Nr: 0122278	
Decision Date: 09/10/01    Archive Date: 09/19/01

DOCKET NO.  00-20 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) with major depression, currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
September 1967.

This matter arises from a March 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which assigned a 50 percent rating for 
PTSD.  The veteran substantively appealed the RO decision, 
and the case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


REMAND

During the pendency of this appeal, a significant change in 
the law was effectuated.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefined and expanded the obligations of VA with respect to 
the duty to assist.  This change in the law was made 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In addition, regulations implementing the VCAA are 
now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.  In 
connection with complying with the Remand instructions below, 
the RO should assure that the requirements of the new law and 
regulations are met.

"The fulfillment of the statutory duty to assist here 
includes the conduct of a thorough medical examination, one 
that takes into account the records of prior medical 
treatment, so the evaluation of the claimed disability will 
be a fully informed one."  Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The examination conducted in 
November 1999 was not a fully informed one; that is, the 
examiner specifically noted that he did not have the claims 
folder for review.  "It is . . . essential, both in the 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history."  38 C.F.R. 
§ 4.2 (2000)

Also, at the VA examination for rating purposes, the veteran 
gave a history of private psychotherapy and psychiatric 
treatment.  The VA has a duty to make reasonable efforts to 
obtain private treatment records that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (as codified 
at 38 U.S.C. § 5103A).  While the veteran has not identified 
the names of the medical providers, this information should 
be obtained from him.

As further examination is deemed advisable, the veteran is 
hereby advised of the importance of appearing for such an 
evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

To assist the examiner, the pertinent rating criteria for 
mental disorders as contained in 38 C.F.R. Part 4, Diagnostic 
Code 9411 (2000) are as follows:

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships).

A 100 percent evaluation is provided for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are 
completed.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim.  The RO should further inform 
the veteran in writing of his right to 
submit any additional argument and/or 
evidence in support of such claim.  Such 
evidence may be of a lay or medical 
variety, including statements from 
medical professionals, friends or family 
members, or his employer or co-workers.  
Such evidence should be relevant to the 
question of the level of severity of the 
veteran's PTSD from October 1998.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for his service-connected 
PTSD from October 1998 to the present.  
The approximate dates of any such 
evaluation or treatment should be 
furnished by him to the extent feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA psychiatric examination for 
the purpose of determining the severity 
of his PTSD based on pertinent rating 
criteria and its effect on his 
employability.  To that end, a copy of 
the criteria for the rating of 
psychiatric disabilities is provided 
above.  As well, the entirety of the 
veteran's claims folder, including a copy 
of this remand, must be made available to 
the examiner for review prior to 
examination of the veteran.

Such evaluation must encompass 
a detailed review of the 
veteran's work (including 
volunteer), social history and 
current complaints, as well as 
a comprehensive mental status 
evaluation and any diagnostic 
testing deemed necessary by the 
examiner to determine the full 
extent of all disability 
present.  While a percentage 
rating must not be assigned by 
the examiner, the examiner must 
address each and every factor 
enumerated in the criteria for 
the 50, 70 and 100 percent 
ratings of PTSD.  This is to 
ensure that the decision to 
assign a particular rating may 
be fully justified, both to the 
veteran and to any reviewing 
authority.  In addition, the 
examiner must furnish a 
complete multi- axial 
evaluation as to the service- 
connected PTSD, including a 
score on the GAF scale on Axis 
V, along with an explanation of 
the significance of the 
assigned score.  

5.  After completion of the requested 
development, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

6.  Lastly, the RO should readjudicate 
the veteran's claim for increase PTSD, 
based on the all the evidence of record 
and all governing legal authority, 
including any and all applicable rating 
criteria.  Consideration should also be 
accorded the VCAA and implementing 
regulations and 38 C.F.R. § 3.655, as 
applicable.  If the veteran fails to 
appear for the examination, the letter 
notifying him of the date and time of 
such evaluation and the address to which 
the letter was sent should be included in 
the claims folder.  If the benefit sought 
on appeal is not granted, the veteran 
should be furnished with a supplemental 
statement of the case setting forth the 
applicable evidence and governing laws 
and regulations.  He should then be 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claim in question as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


